DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a Continuation of application 16/400,259 filed 1 May 2019, now U.S. Patent 11,058,802, which is a Continuation of application 15/596,685 filed 15 May 2017, now U.S. Patent 10,314,950, which is a Continuation of application 14/803,258 filed 20 July 2015, now U.S. Patent 9,656,001, which was a Continuation of application 13/269,344 filed 7 October 2011, now U.S. Patent 9,095,558, which claims the benefit of provisional application 61/391,299 filed 8 October 2010.

Claim Interpretation
The instant claims are directed to hydrogel films, having some combination of the properties of it being desiccated, amorphous, translucent, synthetic, non-synthetic, and non-cytotoxic, combining a first layer of uncrosslinked hyaluronic acid and negatively charged alginate crosslinked by a cation, more specifically in some claims calcium, a second film layer of a second hyaluronic acid and a second negatively charged alginate crosslinked by a cation, more specifically in some claims calcium, with the first and second layers fused to each other, and either of the first or second layers being on one hand anti-adhesive and non-attractive to cells, and on the other being adhesive to cells.  Additional claims define the concentration of hyaluronic acid to be present in the composition, or define the arrangement of the films around a pore network, which in some cases is to include any of a drug, growth factor, hormone, protein within either the hydrogel in general, or the pore network more specifically.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to “the at least one cation” of Claim 1; however, per the language of claim 1, two cations are recited, one in the first film layer, and one in the second film layer.  It is unclear from the language of Claim 3 whether the further limitation proposed refers to the cation of the first, second, or both film layers.  Appropriate clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-37 of U.S. Patent No. 9,095,558. 
The Claims of the ‘558 patent encompass desiccated, amorphous, flexible, porous hydrogels combining a first layer of hyaluronic acid and negatively charged alginate crosslinked with calcium cations, and a second layer of uncrosslinked hyaluronic acid and negatively charged alginate crosslinked with calcium fused together, with the first layer anti-adhesive and the second layer adhesive to cells.  Dependent claims specify the inclusion of a pore network, or that active agents are incorporated into the composition, or that the amount of hyaluronic acid present in the composition fall within certain concentrations.  The compositions of the ‘558 patent, while not coextensive in scope with the instant claims, overlap sufficiently in scope to render the instant claims an obvious rearrangement of the apparatus encompassed by the ‘558 patent.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-37 of U.S. Patent No. 9,656,001. 
The Claims of the ‘001 patent encompass translucent, desiccated, amorphous, non-cytotoxic, porous hydrogels combining a first layer of hyaluronic acid and negatively charged alginate crosslinked with cations, ultimately in dependent claims calcium, and a second layer of uncrosslinked hyaluronic acid and negatively charged alginate crosslinked with cations, in dependent claims ultimately calcium, fused together, with the first layer anti-adhesive and the second layer adhesive to cells, coated onto a substrate via ester bonds through a biopolymer having a defined concentration of hyaluronic acid in the composition.  Dependent claims specify the inclusion of a pore network, or that active agents are incorporated into the composition, or that the hydrogel apparatus may be used in a certain manner.  The compositions of the ‘001 patent, while not coextensive in scope with the instant claims, overlap sufficiently in scope to render the instant claims an obvious rearrangement of the apparatus encompassed by the ‘001 patent. 

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-37 of U.S. Patent No. 10,314,950. 
The Claims of the ‘950 patent encompass hydrogels combining a first translucent, desiccated, amorphous, non-synthetic and non-cytotoxic layer of hyaluronic acid and negatively charged alginate crosslinked with cations, ultimately in dependent claims calcium, and a second translucent, desiccated, amorphous, non-synthetic and non-cytotoxic layer of uncrosslinked hyaluronic acid and negatively charged alginate crosslinked with cations, ultimately in dependent claims calcium, fused together, with the first layer anti-adhesive and the second layer adhesive to cells.  Dependent claims specify the inclusion of a pore network, or that active agents are incorporated into the composition, or that the amount of hyaluronic acid present in the composition fall within certain concentrations, or that the hydrogel be coated onto a substrate via ester bonds through a biopolymer.  The compositions of the ‘950 patent, while not coextensive in scope with the instant claims, overlap sufficiently in scope to render the instant claims an obvious rearrangement of the apparatus encompassed by the ‘950 patent. 

Allowable Subject Matter
While no claims are presently in condition for allowance, Applicants claims are critically directed to a hydrogel film which is “desiccated,” which are “fused” or laminated bilayers of hyaluronic acid and ionic alginate compounds.  The examiner, in reviewing the disclosure and evidence presented, has concluded that Applicants claim language describing the nature of the films is attributable to the exceptionally thin nature of the films which are claimed, and serves to distinguish the claimed invention from the prior art bilayer alginate compositions in a nonobvious way.  As applicants have indicated via their submissions in the Information Disclosure Statement filed 7 July 2021, the formation of such desiccated, translucent, and thin bilayers to this day presents a technical challenge in terms of properly fusing or laminating such thin layers reliably to provide membranes with the desired properties as are presently claimed, while avoiding the problem of delamination of the layers once fused.  Applicants discussion of and reliance upon the disclosures of Kang (An Effect of Alginate on the Stability of LDH Nanosheets in Aqueous Solution and Preparation of Alginate/LDH Nanocompositions, 100 Carbohyd. Poly. 158 (2014)), Jejurikar (A Novel Strategy for Preparing Mechanically Robust Ionically Cross-Linked Alginate Hydrogels, 6 Biomed. Mater. 025010 (2011)), and Gleghorn (Adhesive Properties of Laminated Alginate Gels for Tissue Engineering of Layered Structures, 85A J Biomed. Mater. Res. 611 (2008)) (All of record) in the parent cases of the instant application are particularly informative, both in terms of establishing the relative dimensions of the prior art (i.e., Gleghorn - 2mm; Jejurikar – 500 micron thick) versus instantly claimed bilayer alginate structures as well as establishing the lack of reliability or predictability in terms of expectations of success which a skilled artisan at the time of the instant application would have expected in terms of formulating a flexible, translucently thin alginate bilayer structure.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613